DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leary (1,276,935).
	With respect to claim 1, Leary teaches a noise abatement system (Figure 1) for internal combustion engines (i.e. engines of automobiles – Page 1, Lines 10-16) suitable for generating inside of each of a plurality of expansion chamber (defined by unlabeled chambers between partitions #12) destructive acoustic interference of sound waves (at least some destructive interference described in Page 1, Lines 90-106), said system including: a containment body (1) equipped with an inlet hole (hole in body #1 connected with inlet pipe #5, best seen in Figure 2) for the entry of exhaust gases from an internal combustion engine, a plurality of expansion chambers (defined by unlabeled chambers between partitions #12) placed in sequence and separated by parallel dividing partitions (12), each equipped with a through-hole (13) for the passage of gases placing in fluid communication two neighboring expansion chambers; said expansion chambers having two opposing through-holes (13), one as gas inlet and one as gas outlet; a device (6/7/9/11) which has a rotating turbine (6/7) equipped with at least one blade (6), housed in a first expansion chamber (chamber accommodating fan #6/7), on which impact the gases coming from the engine, entering the containment body, and to convey the gases towards a first dividing partition (one of partitions #12 adjacent turbine #6/7) of the first expansion chamber and a second expansion chamber (one of adjacent chambers) with the consequent increase in the speed of the gas flow and a decrease in pressure, the noise abatement system being characterized in that a rotating shaft (9) is integrated in said rotating turbine (6/7) extending from said rotating turbine body (6/7), along an axis comprising the center of gravity of the expansion chambers up to an opposite end of the containment body (1), said rotating shaft (9) having placed around said axis and on said shaft rotary fins (23) which open and close the through- holes (13) between expansion chambers alternately and successively, generating a swirling movement of the flow of gas entering each expansion chamber.  
	With respect to claim 2, Leary teaches wherein gases coming from the engine (through pipe #5) enter from the first expansion chamber (chamber accommodating turbine #6/7) and in all the other expansion chambers in succession passing through the holes (13) in the dividing partitions (12).  
	With respect to claim 3, Leary teaches wherein gases coming from the engine passing from the hole (hole in body #1 connected with inlet pipe #5, best seen in Figure 2) placed at the entrance of the containment body (1) enter a first expansion chamber (chamber accommodating turbine #6/7) and impact on the rotating turbine (6/7) with consequent rotary movement of the rotating turbine (6/7), of the turbine shaft (9) and of the fins (11) placed on the turbine shaft (9).  
	With respect to claim 6, Leary teaches in which the device (7) adapts to the revs of the engine.  Because the turbine is driven by gas speed/pressure of the gas flowing from the engine, it is inherent that the turbine adapts or responds to revs of the engine in that a rev of the engine will increase the speed/pressure of gas flow, causing the turbine to rotate at a speed relative to the gas speed/pressure input by the engine rev.
	With respect to claim 8, Leary teaches use of a material that can withstand a high temperature (i.e. metal – Page 1, Lines 29, 54 and 69).
	With respect to claim 12, Leary inherently teaches that the adapting to the revs of the engine guarantees the functioning of the system to any range of the engine.  Because the turbine is driven by gas speed/pressure of the gas flowing from the engine, it is inherent that the turbine adapts or responds to revs of the engine in that a rev of the engine will increase the speed/pressure of gas flow, causing the turbine to rotate at a speed relative to the gas speed/pressure input by the engine rev, and responsive to any range of speed/pressure output by said engine as there are no speed limiting devices applied to turbine #6/7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leary (1,276,935).
	With respect to claim 7, Leary is relied upon for the reasons and disclosures set forth above.  Leary teaches a turbine shaft and fins that can be used in a muffler for deadening exhaust from the engines of automobiles, power boats and the like (Page 1, Lines 10-16), which one of ordinary skill would understand to mean that it is usable with engines having differing power outputs, as not every automobile, power boat or the like in existence would have the exact same power output in 1916 (year of filing).
	Leary fails to explicitly teach where dimensions of the shaft turbine and the number of fins vary according to the motor power.  
	It would have been an obvious design choice to provide wherein dimensions of the shaft turbine and the number of fins vary according to the motor power, since such a modification would have involved a mere change in the size or number (i.e. duplication of parts/fins) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case, adapting the dimensions of a component and/or providing more or fewer of a particular tuning component in a muffler based on the output of an engine that the muffler is intended to be used with is well known and common practice in the muffler art.
	With respect to claim 13, Leary teaches wherein it is obvious that the varying of dimensions and number of fins (as detailed in the rejection of claim 7 above) provide a wider operating range, as adapting the dimensions of a component and/or providing more or fewer of a particular tuning component in a muffler based on the output of an engine that the muffler is intended to be used with is well known and common practice in the muffler art for the purpose of allowing the general muffler design to be adapted to engine of varying dimension and power outputs having different size requirements for an attached exhaust system.  
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leary (1,276,935) in view of Fuhse (DE 10-2016-206079 A1 – see translation provided by Examiner).
	With respect to claim 9, Leary is relied upon for the reasons and disclosures set forth above.  Leary teaches a muffler having a rotating turbine (6/7).
	Leary fails to explicitly teach wherein the rotating turbine is supercharged by applying an electric motor to said rotating turbine suitable for decreasing the exhaust gas pressure.
	Fuhse teaches a similar muffler/silencer (Figure 1, #10) for an internal combustion engine having a rotating turbine (14), wherein the rotating turbine (14) is supercharged by applying an electric motor (20) to said rotating turbine (14) suitable for decreasing the exhaust gas pressure (See translation, page 3, ¶ beginning with “According to the invention…” through page 4, ¶ beginning with “The determination of the velocity…”), as Fuhse teaches that driven rotation of the rotor (i.e. “supercharging” the rotating turbine #14 by applying an electric motor #20) can promote the flow of the fluid downstream of the muffler and reduce the jam pressure (see page 3, ¶ beginning with “A muffler can cause…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Leary, with the apparatus of Fuhse so as to promote the flow of the fluid downstream of the muffler and reduce the jam pressure.
	With respect to claim 14, Fuhse teaches further characterized in that the supercharging (i.e. powering with an electric motor #20) increases the exhaust gas speed, improving its performance (see page 3, last ¶).

Allowable Subject Matter
Claims 4-5 and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to noise abatement system for internal combustion engines are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837